Name: 2008/449/EC: Commission Decision of 10 June 2008 amending Decision 2008/155/EC as regards certain embryo collection and production teams in Australia, Canada and the United States (notified under document number C(2008) 2466) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  America;  Asia and Oceania;  health;  natural and applied sciences;  means of agricultural production;  agricultural activity;  international trade
 Date Published: 2008-06-17

 17.6.2008 EN Official Journal of the European Union L 157/108 COMMISSION DECISION of 10 June 2008 amending Decision 2008/155/EC as regards certain embryo collection and production teams in Australia, Canada and the United States (notified under document number C(2008) 2466) (Text with EEA relevance) (2008/449/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 2008/155/EC of 14 February 2008 establishing a list of embryo collection and production teams in third countries approved for imports of bovine embryos into the Community (2) provides that Member States are to import embryos from third countries only if they have been collected, processed and stored by embryo collection and production teams listed in the Annex to that Decision. (2) Australia has requested to delete one embryo collection team from the list as regards entries for that country. (3) Canada and the United States have requested that amendments be made to the entries for those countries on that list as regards certain embryo collection teams. (4) Canada and the United States have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection teams concerned have been officially approved for exports to the Community by the veterinary services of those countries. (5) Decision 2008/155/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2008/155/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 50, 23.2.2008, p. 51. ANNEX The Annex to Decision 2008/155/EC is amended as follows: (1) the row for Australia embryo collection team ETV0006 is deleted. (2) the row for Canada embryo collection team No E 1159 is replaced by the following: CA E 1159 E 1719 Clinique vÃ ©tÃ ©rinaire de Saint-Georges 555, rue 130iÃ ¨me Est Saint-Georges de Beauce, QuÃ ©bec G5Y 2T4 Dr Michel Donnelly Dr Clermont Roy (3) the following rows for Canada are inserted: CA E 1596 Optimum Genetics Ltd 4246 Albert Street, suite 407 Regina, Saskatchewan S4S 3R9 Dr Stan Bychawski CA E 1020 Progressive Dairy Techniques International Inc 1223 Cedar Creek Road, R.R. 4 Cambridge, Ontario N1R 5S5 Dr John C. Draper CA E 1732 Aylmer Veterinary Clinic 421 Talbot St. West Aylmer, Ontario N5H 1K8 Dr James Raddatz CA E 1680 Oxford Bovine Veterinary Services 276311 27th Line, R.R. 3 Lakeside, Ontario, N0M 2G0 Dr Frank Jongert (4) the row for the United States embryo collection team No 99TX104 E874 is replaced by the following: US 99TX104 E1376 Ultimate Genetics/Camp Cooley Rt 3 Box 745 Franklin, TX 77856 Dr Dan Miller (5) the row for the United States embryo collection team No 96TX088 E928 is replaced by the following: US 96TX088 E1376 Advanced Genetic Services 41402 OSR Normangee, TX 77871 Dr Dan Miller (6) the following rows for the United States are inserted: US 08TX138 E1376 Santa Elena Ranch 720 HWY 75 S Madisonville, TX 77864 Dr Dan Miller US 08GA139 E795 Troy Yoder 5979 HWY 26 Montezuma, GA 31063 Dr Mitchell Parks